Pratt, J.:
At the time of the commencement of this action the plaintiff was a minor, but she became of age prior to the trial of the case. No guardian was appointed. This omission did not affect the jurisdiction of the court. The omission to have a guardian appointed at the time of the commencement of the action was an irregularity merely. By pleading to the merits this irregularity was waived. When the plaintiff attained her majority the necessity for a guardian ceased. (Smart v. Haring, 14 Hun, 276; Rutter v. Puckhofer, 9 Bosw., 639.) The plaintiff must therefore be regarded as rechas m Gloria. No question was made on the trial that the persons in charge of the *345infirmary were not the servants and agents of the defendant. It was admitted that the college and infirmary were one and the same. The sole question in the case was one of malpractice; whether the plaintiff’s injuries and sufferings were caused by unskillful treatment on the part of the dentist who operated upon her. There is ample evidence in the case to sustain the finding of the jury, and the instructions of the learned judge upon the trial were clear and full upon the question involved.
"We find no error in the case and the judgment must be affirmed^ with costs.
Present — Barnard, P. J., Dtkman and Pratt, JJ.
Judgment and order denying new trial affirmed, with costs